Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed 10/05/2018  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-10  are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No.7,824,924 or claims 1-11 of U.S. Patent No. 6,143,574.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘924 claims are narrower in scope and read on the same method as instantly claimed. 

Conclusion.
	No claims are allowed

Claims 1-10 are novel and unobvious over the prior art of record or any combination thereof for the reasons set forth during prosecution of the parent applications 14/856168 and 12/891848.  The prior art of record does not teach or suggest retrieving kinetic response data from a stepwise change of the analyte concentration without regeneration of the sensor surface between each step.

Further, with regard to the issue of patentability of the instant invention under USC § 101, the instant claims are directed to a statutory category as they are drawn to a process and device.  The claims address mathematical computation of kinetic parameters, i.e., generating data using mathematical transformation.  As such, the claims address an abstract idea, which is a judicial exception.  Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  The claims address physical step of contacting binding partner, immobilized on a sensor surface of a biosensor, with a solution containing the second binding partner A (analyte).  Importantly, raising or lowering several times an analyte concentration in a stepwise fashion and before an equilibrium interaction state and without any regeneration of the sensor surface between each raising or lowering of the analyte concentration, which is a distinction over prior art. The meaningful limitation placed upon the application of the claimed mathematical operations show that the claim is not directed to performing mathematical operations on a computer alone. Rather, the combination of elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology (detection of analyte binding) by improving the time of the assay without the need of regenerating sensor surface thus reducing analysis time for determining kinetic constants and allowing higher throughput in kinetics analysis.  The claims are therefore eligible.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb